*312The opinion of the court was delivered by
, Martin, C. J.
: I. The court instructed the jury that the conductor, engineer, yardmaster, acting yardmaster, yardmen and yard switchmen were all coemployees of the plaintiff, and that if they believed from the evidence that the inj ury complained of was caused by the negligence or want of ordinary care of any of the coemployees of the plaintiff, then it was their duty to find in favor of the defendant. Yet, in answer to a particular question of fact, the jury stated that the misinformation, orders and instructions respectively given by the conductor and the acting yardmaster to plaintiff' concurrently and proximately caused and materially contributed to the plaintiff’s injury. The plaintiff below introduced in evidence the decision of the supreme court of Missouri in Moore v. Railway Co., 85 Mo. 588, which defines with some particularity who are fellow servants and who is a vice-principal in that state ; but in our view of the case it is immaterial whether the foregoing instruction of the court was justifiable or not under said decision. The blame was laid by the petition and in the answer of the jury upon the acting yardmaster and the conductor, but we are unable' to discover any negligence on their part. They told Carruthers that there was one car to cut out, and that the train would be ready by the time that he got around with the engine. This was doubtless their opinion of the time it would require to accomplish a certain result. After Carruthers had gone on his errand, they found it necessary to adjust two other cars and place them together in the train. "We cannot presume that it was improper or unnecessary to make such adjustment for this would be against the evidence. They did not know that Carruthers *313would have any difficulty in coupling the front car to the tender, nor, when the cars were being shifted, that he was in any place of danger. Under such circumstances, it would be an extraordinary precaution for the yardmaster or the conductor to search for Carruthers to inform him that further switching was necessary than had been contemplated at the time of the conversation with him. In any event, the judgment being against the railroad company, Carruthers has no reason to complain of the instructions upon the law as to coemployees or fellow servants.
II. It -was claimed by the plaintiff below that the railroad company was guilty of negligence in failing to prescribe proper rules and regulations for notice or warning of the movement and approach of detached cars, and that the injury complained of was the result of such negligence ; and the jury found that this failure and omission of the company materially contributed to and concurrently and proximately caused said injury. The plaintiff below introduced in evidence the decision in Reagan v. Railway Co., 93 Mo. 348, to show that it may be the duty of a railway company to prescribe rules sufficient for the orderly and safe management of its business, and that whether the company was guilty of negligence in failing to prescribe suitable rules was a question for the jury. In that case, however, a demurrer to the petition was sustained. It is nowhere intimated that the jury could pass upon the question without any evidence upon the subject. In the j)resent case no evidence was given tending to show that any notice of the approach of detached cars in railroad yards or in those at Marceline, Mo., would be useful or practicable. It appears to have been the custom to ring the bells of engines while in motion, and whether any warning of the ap*314proach of detached cars by any known method would have been of any avail for the protection of the plaintiff below under the circumstances we are left entirely to conjecture. No manual signal in the direction of the moving cars could have been seen by him while he was between the stock-car and the engine, and the distance and the noise precluded any efficient use of the voice. Whether in such a place the danger to men working upon, about or between cars would be lessened by the whistling of the locomotive we are not advised. Possibly, where tracks are numerous and several engines are at work in the same yards, such signals would be little or no protection to the men; and, in the entire absence of testimony as to the feasibility or usefulness of any code of rules or system of signals, the jury was not justified in finding that the railroad company was negligent in failing to prescribe the same.
The judgment must be reversed, and the cause remanded for a new trial.
All the Justices concurring.